J-S35003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KIRK J. MULLEN                             :
                                               :
                       Appellant               :   No. 640 MDA 2022

       Appeal from the Judgment of Sentence Entered November 8, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0003052-2020


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED DECEMBER 13, 2022

        Appellant, Kirk J. Mullen, appeals from the aggregate judgment of

sentence of 6 to 20 years’ incarceration, imposed after he was convicted,

following a non-jury trial, of various offenses, including robbery under 18

Pa.C.S. § 3701(a)(1)(ii) (threatens serious bodily injury).     Appellant solely

challenges the sufficiency of the evidence to sustain his robbery conviction.

After careful review, we affirm.

        Following a non-jury trial in October of 2021, Appellant was convicted

of robbery, as well as criminal attempt to commit extortion (18 Pa.C.S. §

901(a) and 18 Pa.C.S. § 3923(a)(1)), terroristic threats (18 Pa.C.S. §

2706(a)(1)), and several drug-related offenses. Appellant was sentenced on




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S35003-22



November 8, 2021, to the aggregate term set forth supra. He did not file a

timely post-sentence motion.

        On November 29, 2021, Appellant’s counsel filed a motion to withdraw,

which the court granted that same day. On December 1, 2021, new counsel

entered his appearance on Appellant’s behalf. The same day, new counsel

filed a “Motion to File Post Sentence Motion Nunc Pro Tunc.” On December 2,

2021, the court issued an order granting that motion, stating, “the Post-

Sentence Motion shall be filed by [Appellant] within 30 days of the lodging of

all necessary transcripts.”   Order, 12/2/21, at 1 (single page).    The last

transcript was lodged on January 3, 2022. Appellant filed his post-sentence

motion on January 12, 2022. On April 6, 2022, the court issued an order

denying Appellant’s post-sentence motion. He filed a notice of appeal on April

27, 2022, and he complied with the trial court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. The court filed

its Rule 1925(a) opinion on May 27, 2022.

        Herein, Appellant states one issue for our review: “Whether the

Commonwealth failed to present sufficient evidence to establish a conviction

for robbery where Appellant left a threatening letter but was not present when

it was opened, and the nature of the threat was not such that it would have

reasonably caused fear of immediate serious bodily injury.” Appellant’s Brief

at 4.

        Before addressing the merits of Appellant’s issue, we must examine the

timeliness of his appeal, which was filed beyond thirty days after the

                                     -2-
J-S35003-22



imposition of his judgment of sentence.        Pennsylvania Rule of Criminal

Procedure 720(A) states:

      (A) Timing.

      (1) Except as provided in paragraphs (C) and (D), a written post-
      sentence motion shall be filed no later than 10 days after
      imposition of sentence.

      (2) If the defendant files a timely post-sentence motion, the notice
      of appeal shall be filed:

         (a) within 30 days of the entry of the order deciding the
         motion;

         (b) within 30 days of the entry of the order denying the
         motion by operation of law in cases in which the judge fails
         to decide the motion; or

         (c) within 30 days of the entry of the order memorializing
         the withdrawal in cases in which the defendant withdraws
         the motion.

      (3) If the defendant does not file a timely post-sentence motion,
      the defendant’s notice of appeal shall be filed within 30 days of
      imposition of sentence, except as provided in paragraph (A)(4).

Pa.R.Crim.P. 720(a).

      Here, Appellant did not file his post-sentence motion within 10 days of

the imposition of his sentence. However, within 30 days of his judgment of

sentence, Appellant requested that the court reinstate his right to file a post-

sentence motion, and the court expressly granted that request.               See

Commonwealth v. Dreves, 839 A.2d 1122, 1128-29 (Pa. Super. 2003) (en

banc) (stating that a post-sentence motion nunc pro tunc may toll the appeal

period, if two conditions are met: first, within 30 days of imposition of

sentence, the defendant must request the trial court to consider a post-



                                     -3-
J-S35003-22



sentence motion nunc pro tunc, and second, the trial court must expressly

permit the filing of a post-sentence motion nunc pro tunc, also within 30 days

of imposition of sentence). Problematically, however, the trial court directed

Appellant to file his nunc pro tunc, post-sentence motion “within 30 days of

the lodging of all necessary transcripts.” Order, 12/2/21, at 1 (single page).

      We conclude that this aspect of the court’s order violated the

requirements of Rule 720. In the Comment to Rule 720, it states: “In those

cases in which a petitioner under the Post Conviction Relief Act has been

granted leave to file a post-sentence motion or to appeal nunc pro tunc, the

filing of the post-sentence motion or the notice of appeal must comply with

the timing requirements contained in paragraph (A) of this rule.”

Pa.R.Crim.P. 720 Cmt (emphasis added).       Additionally, Rule 720(B)(2)(c),

titled “Briefs; Transcripts; Argument,” discusses transcript preparation to

ensure a timely disposition of the post-sentence motion, stating:

      (c) Transcript. If the grounds asserted in the post-sentence
      motion do not require a transcript, neither the briefs nor hearing
      nor argument on the post-sentence motion shall be delayed for
      transcript preparation.

Pa.R.Crim.P. 720(B)(2)(c).      Noticeably absent from this provision is any

mention of extending the time to file a post-sentence motion until after the

transcripts have been lodged.

      Instead, Rule 720(B)(2)(c) indicates that a defendant must file his post-

sentence motion within 10 days of either the judgment of sentence or the

reinstatement of his right to file such motion nunc pro tunc. Afterwards, the


                                      -4-
J-S35003-22



defendant may then seek an extension of time to file a brief to supplement

that motion, or request a continuance for a hearing on the motion, until after

the transcripts are filed.

      Contrary to this rule, the trial court in the present case directed

Appellant to wait until the transcripts were lodged before filing his post-

sentence motion, rather than filing the motion within 10 days of its order

reinstating his right to do so, and then requesting an extension to supplement

his motion after the transcripts were lodged. This Court has held that the

trial court’s failure to comply with Rule 720 constitutes a breakdown that

excuses the untimely filing of an appellant’s notice of appeal.             See

Commonwealth v. Patterson, 940 A.2d 493, 500 (Pa. Super. 2007). Thus,

we conclude that the trial court’s violation of Rule 720 excuses the

untimeliness of Appellant’s appeal.

      We now move on to assessing Appellant’s challenge to the sufficiency of

the evidence to sustain his robbery conviction. To begin, we note our standard

of review:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.



                                      -5-
J-S35003-22



Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      The trial court summarized the following facts, which were established

by the evidence presented at Appellant’s non-jury trial:

      On September 11, 2020, at approximately 8:30 am, Dr. Patel, the
      owner/operator and pharmacy manager of the Medicine Shoppe,
      located in Shillington, Berks County, Pennsylvania, arrived to find
      an envelope taped to the front door of the business. The letter
      demanded that Dr. Patel drop off narcotics at a set location at a
      set time. The total amount of narcotics demanded were valued at
      $67,361.00. The demand letter further indicated that Dr. Patel
      was being watched.          It made references to his wife, her
      occupation, his child, and the location of their home. The letter
      directed him not to contact the police or that people would get
      hurt. The letter then referenced an unsolved killing the previous
      summer, and claimed responsibility.              In describing the
      circumstances of that killing, the letter highlighted that the victim
      had not been cooperative and the killing happened when his
      children were home. This reference was immediately followed by
      telling Dr. Patel that until Saturday[,] they would have eyes on his
      family and if he did not comply ‘they’ would ‘get him’ when he
      would least expect it within two years.

      After receiving the letter, Dr. Patel called the police but also
      immediately sent his wife, child, and parents to Harrisburg for the
      day.7 Upon their return, he and his father remained at the
      residence while the family went to New Jersey for approximately
      two weeks. Dr. Patel decided that if the threat was real[,] … he
      would sell his pharmacy, along with another business, and move
      out of state.
         7   Dr. Patel’s parents resided with him.

      The police instructed Dr. Patel to prepare empty pill bottles in the
      manner demanded by the letter.           Detectives Martinez and
      Santiago of the Berks County District Attorney’s Office Detectives
      Unit went to the location designated in the letter with the package
      of purported narcotics. A surveillance video (no audio) of the
      interaction showed the detectives meet with a man, later
      determined to be [Appellant].8 They gave the required code
      sentence, “Are you FedEx?” [Appellant] indicated that he was.
      The bag was given to [Appellant], who was then apprehended as


                                       -6-
J-S35003-22


       he walked away. In addition to the two detectives, there were
       Reading Police Vice officers and a state police helicopter air unit
       providing cover.
          8 The surveillance video was admitted as Commonwealth
          [E]xhibit 7.

       [Appellant] was questioned by police. During the course of
       questioning, after first indicating there were other participants still
       at large, [Appellant] ultimately admitted he was working alone
       and had placed the note on the door of the Medicine Shoppe for
       the purpose of having Dr. Patel deliver him narcotics to feed his
       addiction. He told police that he used a purple pen and black duct
       tape for the letter which could be found at his residence. Those
       items were recovered from his residence. [Appellant’s] web
       history on his iPad9 (over the eight days prior to the incident)
       showed searches for things such as pharmacy robbery, robbery
       note at pharmacy, [“]what is the sentence for robbing a pharmacy
       with a note saying you have a gun (but you don’t) no one hurt
       and everything returned[,”] … [“]are pharmacies a [sic] easy
       target for robbers,[” and “]how to rob pharmacy and not get
       caught[,”] as well as other similar searches.

Trial Court Opinion (TCO), 5/25/22, at 3-5 (some footnotes omitted).

       Based on these facts, the court convicted Appellant of robbery under 18

Pa.C.S. § 3701(a)(1)(ii), which states: “A person is guilty of robbery if, in the

course of committing a theft, he … threatens another with or intentionally puts

him in fear of immediate serious bodily injury[.]” Our Court has explained

that

       the Commonwealth need not prove a verbal utterance or threat to
       sustain a conviction under subsection 3701(a)(1)(ii).     It is
       sufficient if the evidence demonstrates aggressive actions that
       threatened the victim’s safety. For the purposes of subsection
       3701(a)(1)(ii), the proper focus is on the nature of the threat
       posed by an assailant and whether he reasonably placed a victim
       in fear of “immediate serious bodily injury.”

Commonwealth v. Hopkins, 747 A.2d 910, 914 (Pa. Super. 2000).



                                        -7-
J-S35003-22



      Here, Appellant contends that his robbery conviction under section

3701(a)(1)(ii) cannot be sustained because the Commonwealth failed to prove

that he threatened immediate serious bodily injury to Dr. Patel. He explains:

      To establish robbery, the threat must put the victim in fear of
      immediate bodily injury. 18 Pa.C.S. § 3701(a)(1)(ii). The threat
      [Appellant] included in his letter was conditional. It informed [Dr.]
      Patel that if he provided [Appellant] with the drugs, no one would
      be hurt. While the letter warned that they had eyes on [Dr.]
      Patel’s family, the letter also explicitly state[d,] “[i]f you do fuck
      us we aint gon [sic] get you right away, we wait till [sic] you least
      expect it like 2 years down the road.” By [Appellant’s] own words,
      the bodily injury that was threatened was not to take place for
      approximately two years, or at the very least not right away. The
      lack of jurisprudence on the subject begets the question, at what
      point is a threat of future harm no longer immediate?
      Commonsense and an application of the dictionary definition of
      “immediate” would dictate that the threat must be instant, not of
      harm to occur hours or years in the future. See Black’s Law
      Dictionary (11th ed. 2019) (“immediate adj. 1. Occurring without
      delay; instant”). Such a threat properly fits the intention and
      wording for the crime of theft by extortion, but not robbery.

Appellant’s Brief at 15.

      The evidence presented at Appellant’s trial belies his argument that he

did not threaten immediate, serious bodily injury if Dr. Patel did not comply

with his demands. In the letter Appellant wrote, he told the doctor that he

“had eyes” on him, his wife, his family, and his house “right now.”

Commonwealth’s Exhibit 2, 10/14/21, at 1. Appellant directed Dr. Patel to

“keep this shit to yorselve [sic] and nobody will get hurt[,]” and threatened

that if the doctor talked to anyone, he would get “clappd [sic] the fuck up.”

Id.   Later in the letter, Appellant indicated that “clappd [sic] the fuck up”

meant killed like another individual in a local, unsolved murder. Id. at 3-4.


                                      -8-
J-S35003-22



Notably, Appellant told Dr. Patel that until he delivered the drugs at the

designated time and place, Appellant would “have eyes on [his] family at all

time[s]….” Id. at 4. He threatened that “lots of peoples [sic] lives [were in

the doctor’s] hands….” Id. At the close of the letter, Appellant reiterated that

he and other people would have “eyes on [the doctor’s] family all day today”

to make sure the doctor did not “do anything stupid[.]” Id. at 5.

      Given the content of Appellant’s letter, we discern no error in the trial

court’s conclusion that the evidence was sufficient to demonstrate that he

threatened Dr. Patel with immediate, serious bodily injury.       As the court

explained:

      It was reasonable for Dr. Patel to believe that he and his family
      were in danger of serious bodily injury. The fact that the note was
      not directly handed to Dr. Patel and was instead taped to the door
      of the pharmacy does not change the intent of [Appellant] or its
      intended effect on Dr. Patel. The contents of the note were
      carefully researched and chosen specifically to instill the fear of
      immediate and serious harm to Dr[.] Patel, and perhaps more
      effectively[,] harm to his family, with the goal of inducing him to
      provide the narcotics demanded without police interference. The
      nature of the threats, the inclusion of the specific details of Dr.
      Patel’s family life, and the indication of continued surveillance of
      the Patels were crafted to create an untenable choice to provide
      the narcotics or suffer serious harm. The finder of fact has the
      right to weigh the testimony of each witness and determine which
      evidence it found credible. Commonwealth v. Hughes, 908
      A.2d [924,] 928 (Pa. Super. 2006). Further, the [c]ourt was free
      to accept or reject the theories argued by the Commonwealth and
      the Defense in this case, as well as utilize common sense to
      determine if this was intentional conduct on behalf of [Appellant]
      as part of his theft scheme to place Dr. Patel in fear of immediate
      bodily injury when he left the note threatening harm to Dr. Patel
      and his family if he did not comply. This was bolstered by the
      indication in the letter that people were watching Dr. Patel.


                                     -9-
J-S35003-22


      To sustain a conviction for robbery involving the threat of
      intentionally putting the victim in fear of immediate serious bodily
      injury, the proper focus is on the nature of the threat posed by
      the assailant and considering the defendant’s intent and actions.
      See Commonwealth v. Ouch, 199 A.3d 918[, 924] (Pa. Super.
      2018). Any use or show of force directed to a person while
      committing a theft, whether actual or constructive, brings that act
      within the scope of the [C]rimes [C]ode’s robbery provision.
      Commonwealth v. Duffey, 548 A.2d 1178, 1182 (Pa. 1988).
      [Appellant] took extra steps to look up specific details about Dr.
      Patel’s family and his residence, as well as an unsolved murder,
      and included those details in the letter to increase Dr. Patel’s belief
      that failure to comply with the delivery would have direct
      consequences. The evidence in this case demonstrates aggressive
      actions that threatened the victim’s safety. Threats to kill a victim
      support a conclusion by the fact finder that a defendant
      intentionally placed his victim in fear of immediate serious bodily
      injury. Commonwealth v. Matthew, 909 A.2d 1254, 1259 (Pa.
      2006).     When viewed in the light most favorable to the
      Commonwealth, there is sufficient evidence as to each element of
      robbery to support the verdict of guilty.           Merely because
      [Appellant’s] actions also supported a conviction for the Criminal
      Attempt to Commit Theft By Extortion charge does not mean that
      both offenses do not apply. [Appellant’s] actions here were both
      a robbery and an attempted extortion.

TCO at 5-7.

      We agree with the court.       Appellant threatened immediate, serious

bodily injury to Dr. Patel and his family if the doctor did not comply with the

demands in Appellant’s note. Appellant focuses his argument on the fact that

he threatened future harm to the doctor if he did not bring Appellant the

drugs on the stated day and time. However, Appellant ignores that he also

told Dr. Patel that he was watching him and his family at that very moment,

and that he would continue to watch them until the day and time of the drug

delivery. He then clearly threatened to kill Dr. Patel and/or his family if the

doctor at any point told anyone about the note.          Thus, we conclude that

                                      - 10 -
J-S35003-22



Appellant threatened the doctor and his family with immediate, serious bodily

injury during the course of committing the theft. No relief is due.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




                                    - 11 -